Exhibit 10.1

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The purpose of this Non-Employee Director Compensation Policy of Ra
Pharmaceuticals, Inc. (the “Company”), is to provide a total compensation
package that enables the Company to attract and retain, on a long- term basis,
high-caliber directors who are not employees or officers of the Company or its
subsidiaries.  In furtherance of the purpose stated above, all non-employee
directors shall be paid compensation for services provided to the Company as set
forth below:

 

Cash Retainers:

 

Annual Retainer for Board Membership: $35,000 for general availability and
participation in meetings and conference calls of our Board of Directors, to be
paid quarterly, pro-rated based on the number of actual days served by the
director during such calendar quarter.

 

Additional Annual Retainer for Non-Executive Chair of the Board:  $25,000

 

Additional Retainers for Committee Membership:

 

Audit Committee Chair:  $15,000

 

Audit Committee member:  $7,500

 

Compensation Committee Chair:  $10,000

 

Compensation Committee member:  $5,000

 

Nominating and Corporate Governance Committee Chair:  $7,500

 

Nominating and Corporate Governance Committee member:  $3,750

 

Note: Chair and committee member retainers are in addition to retainers for
members of the Board of Directors.

 

Equity Retainers:

 

Initial Award: An initial, one-time equity award (the “Initial Award”) of 25,000
shares to each new non-employee director upon his or her election to the Board
of Directors, which shall vest annually over three years, provided, however,
that all vesting shall cease if the director resigns from the Board of Directors
or otherwise ceases to serve as a director of the Company, unless the Board of
Directors determines that the circumstances warrant continuation of vesting. 
This Initial Award applies only to non-employee directors who are first elected
to the Board of Directors effective as of or subsequent to the Company’s initial
public offering.  If the Initial Award is in the form of a stock option, such
stock option shall have a per share exercise price equal to the Fair Market
Value (as defined in the Company’s 2016 Stock Option and Incentive Plan) of the
Company’s common stock on the date of grant.

 

Annual Award:  On each date of the Company’s Annual Meeting of Stockholders
following the completion of the Company’s initial public offering (the “Annual
Meeting”), each continuing non-employee member of the Board of Directors who has
served as a director for the previous three months will receive an annual equity
award (the “Annual Award”) of 15,000 shares, which shall vest in full upon the
earlier to occur of the first anniversary of the date of grant or the date of
the next Annual Meeting; provided, however, that all vesting shall cease if the
director resigns from the Board of Directors or otherwise ceases to serve as a
director, unless the Board of Directors determines that the circumstances
warrant continuation of vesting.  If the Annual Award is in the form of a stock
option, such stock option shall have a per share exercise price equal to the
Fair Market Value (as defined in the Company’s 2016 Stock Option and Incentive
Plan) of the Company’s common stock on the date of grant.

 

Expenses:

 

The Company will reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending meetings of the Board or any Committee.

 

Adopted October 5, 2016, subject to effectiveness of the Company’s Registration
Statement on Form S-1.

 

--------------------------------------------------------------------------------